Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 11/26/20.  As directed by the amendment: claims 1-2, 4, 7-9, and 13-14 have been amended, claim 3 has been cancelled, and claims 19-20 have been added.  As such, claims 1-2 and 4-20 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the language “a vibration-generating module arranged on the inner surface of the central body portion” (line 14-15) introduces new matter not supported in the disclosure as originally filed.  Although the vibration module 916 in Fig. 9 is shown to be located on the central body 
Regarding claim 8, the language “a vibration-generating module arranged on the inner surface of the central body portion” (line 15-16) introduces new matter not supported in the disclosure as originally filed.  Although the vibration module 916 in Fig. 9 is shown to be located on the central body portion of the flexible wrap, this figure and additionally the written specification, does not disclose that the vibration module is arranged on the inner surface.
Regarding claim 13, the language “a vibration-generating module arranged on the inner surface of the central body portion” (line 9-10) introduces new matter not supported in the disclosure as originally filed.  Although the vibration module 916 in Fig. 9 is shown to be located on the central body portion of the flexible wrap, this figure and additionally the written specification, does not disclose that the vibration module is arranged on the inner surface.
Claims 2, 4-7, 9-12, and 14-20 are rejected based on dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "arranged substantially across" in claim 1 line 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what qualifies, or does not qualify, as lights being arranged substantially across the length of the inner surface of the central body portion.
Claim limitation “vibration-generating module arranged on the inner surface of the central body portion of the flexible wrap, wherein the vibration-generating module is configured to generate a vibration” (claim 1 line 14-16 and claim 8 line 15-17) and “vibration-generating module” (claim 13 line 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure, both written and illustrated, does not describe any corresponding structure which performs the functional limitation of generating a vibration as the written description only uses generic, non-structural language similar to that of the claim language and the figures which show the module do so only in an abstract way which does not describe any structural elements.  The term module is a generic placeholder equivalent to ‘means’ and the term ‘configured to generate a vibration’ is the functional recitation.  The term ‘vibration-generating’ which precedes ‘module’ does not imply any structure but rather is directed towards the function, generating vibrations.  The additional language regarding the location of the module on the inner surface of the central body portion of the flexible wrap also does not imply any 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Regarding claim 8, the language “wherein the central body portion wraps has” (line 5) is unclear as the examiner cannot ascertain the meaning of this limitation, particularly what defines “the central body portion wraps”, if this is an additional element intending to be claimed or if this is referring to the central body portion of the flexible wrap.
The term "arranged substantially across" in claim 8 line 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what qualifies, or does not qualify, as lights being arranged substantially across the length of the inner surface of the central body portion.
Regarding claim 9, the limitation of the LEDs emitting “near infrared radiation at the predetermined wavelength between 630 nanometer to 635 nanometer” (line 3-4) is unclear as this is contrary to the normal meaning of near infrared spectrum and the specification does not explicitly redefine this term.  See MPEP 2173.05(a)III.  One of ordinary skill in the art would recognize that light with a wavelength of the claimed 630-635 nm range would fall in the visible spectrum, notably in the red area of the spectrum and is not near infrared.
Regarding claim 13, the language “wherein the central body portion wraps has” (line 4-5) is unclear as the examiner cannot ascertain the meaning of this limitation, particularly what defines “the .
The term "arranged substantially across" in claim 13 line 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what qualifies, or does not qualify, as lights being arranged substantially across the length of the inner surface of the central body portion.
The term "generally between 630 nm and 635 nm" in claim 13 line 17-18 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what qualifies, or does not qualify, as being generally between 630 nm and 635 nm.
Regarding claim 14, the limitation of the LEDs emitting “near infrared radiation at the predetermined wavelength between 630 nanometer to 635 nanometer” (line 3-4) is unclear as this is contrary to the normal meaning of near infrared spectrum and the specification does not explicitly redefine this term.  See MPEP 2173.05(a)III.  One of ordinary skill in the art would recognize that light with a wavelength of the claimed 630-635 nm range would fall in the visible spectrum, notably in the red area of the spectrum and is not near infrared.
Regarding claim 20 the language “one end … to the other end of the opposite ends” (line 3-4) lacks sufficient antecedent basis in the claim.  Note that claim 1 does not set forth ends of the flexible wrap but rather opposite arms.
Claims 4-7, 910-12, and 15-19 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict (2005/0004632) in view of Jones (2014/0288351), Trapp (2017/0119620), and Kariguddaiah (2017/0014640).
Regarding claim 1, Benedict shows a light emitting apparatus for use in selected areas of a body of a user (see Fig. 3A, B, 4-6 and abstract for example) which includes a flexible wrap (see Fig. 3A and B, wrap 35, see para. 0022, 0018 for example); a plurality of lights arranged on an inner surface of the flexible wrap, the flexible wrap is configured to be wrapped around at least one selected area of the body such that the plurality of lights face the at least one selected area, wherein the plurality of lights are configured to emit a light at a predetermined wavelength to the at least one selected area to perforate one or more fat cells present at the at least one selected area and to drain content of the one or more fat cells when a power is supplied to the plurality of lights (see Fig. 3A and B, para. 0020, 0024 and 0030 for example, the plurality of LEDs 35(i,j) provide light in both the visible, which includes red wavelengths of 630-635nm, and infrared wavelengths which applicant has disclosed as suitable wavelengths to perforate fat cells and drain the contents thereof).  Benedict is silent as to including a vibration-generating module configured to generate a vibration for stimulating the at least one area of the body; however, Jones teaches a similar device which includes both light and vibration stimulation (see Jones para. 0095, 0222, and 0244 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Benedict device to also include a vibration-generating module, as taught by Jones, in order to provide enhanced therapeutic effect (due to both vibrational and light therapy.  The now modified Benedict device is silent as to the flexible wrap including a central body portion and opposite arms extending axially from the 

Regarding claim 8, Benedict shows a light emitting apparatus for use in selected areas of a body of a user (see Fig. 3A, B, 4-6 and abstract for example) which includes a flexible wrap (see Fig. 3A and B, wrap 35, see para. 0022, 0018 for example); a plurality of lights arranged on an inner surface of the flexible wrap, the flexible wrap is configured to be wrapped around at least one selected area of the body such that the plurality of lights face the at least one selected area, wherein the plurality of lights are configured to emit a light at a predetermined wavelength to the at least one selected area to perforate one or more fat cells present at the at least one selected area and to drain content of the one or more fat cells when a power is supplied to the plurality of lights (see Fig. 3A and B, para. 0020, 0024 and 0030 for example, the plurality of LEDs 35(i,j) provide light in both the visible, which includes red wavelengths of 630-635nm, and infrared wavelengths which applicant has disclosed as suitable wavelengths to perforate fat cells and drain the contents thereof).  Benedict is silent as to including a vibration-generating module configured to generate a vibration for stimulating the at least one area of 
Regarding claim 9, the modified Benedict device’s plurality of lights comprises a plurality of Light Emitting Diodes (LEDs), wherein each of the plurality of LEDs is configured to emit an infrared radiation at the predetermined wavelength to the at least one selected area of the body for perforating the one or more fat cells at the at least one selected area for draining the content of the one or more fat cells when the power is supplied to the plurality of LEDs (see Benedict para. 0021 which discloses the use of LEDs and para. 0020, 0024 and 0030 for example, the plurality of LEDs 35(i,j) provide light in both the visible, which includes red wavelengths of 630-635nm, and infrared wavelengths which applicant has disclosed as suitable wavelengths to perforate fat cells and drain the contents thereof).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose values such as 630-635 nm from the disclosed visible spectrum (Benedict para. 0030) in order to provide a desired color light therapy/effect, i.e. in the red spectrum or near infrared as defined by Applicant.
Regarding claim 13, the use of the Benedict device includes a method including wrapping a flexible wrap including a plurality of lights around at least one selected area of a body of a user such that the lights face the at least one selected area (see Benedict Fig. 3A and B, para. 0022, 0024, and 0030); 
Regarding claim 14, the modified Benedict use method’s plurality of lights comprises a plurality of Light Emitting Diodes (LEDs), wherein each of the plurality of LEDs is configured to emit an infrared radiation at the predetermined wavelength to the at least one selected area of the body for perforating the one or more fat cells at the at least one selected area for draining the content of the one or more fat cells when the power is supplied to the plurality of LEDs (see Benedict para. 0021 which discloses the use of LEDs and para. 0020, 0024 and 0030 for example, the plurality of LEDs 35(i,j) provide light in both the visible, which includes red wavelengths of 630-635nm, and infrared wavelengths which applicant has disclosed as suitable wavelengths to perforate fat cells and drain the contents thereof).  It would .

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Jones, Trapp, and Kariguddaiah as applied to claims 2 and 9 above, and further in view of Wu (2012/0089206).
Regarding claim 4, the modified Benedict device is silent as to further including a switch to enable activation of the plurality of lights to emit light at the wavelength; however, Wu teaches a similar device which includes a switch to enable activation of the plurality of lights to emit light at the wavelength (see Wu para. 0040). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Benedict device to include a switch, as taught by Wu, in order to provide the required controller/switches to control operation of the device.
Regarding claim 10, the modified Benedict device is silent as to further including a switch to enable activation of the plurality of lights to emit light at the wavelength; however, Wu teaches a similar device which includes a switch to enable activation of the plurality of lights to emit light at the wavelength (see Wu para. 0040). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Benedict device to include a switch, as taught by Wu, in order to provide the required controller/switches to control operation of the device.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Jones, Trapp, Kariguddaiah, and Wu as applied to claims 4 and 10 above, and further in view of Sand (2014/0081359).
Regarding claims 5 and 11, the modified Benedict device is silent as to the plurality of lights being arranged in an array of lights consisting of 30 columns and 10 rows; however, Sand teaches a similar device which includes a wrap which holds a plurality of lights arranged in an array (see Sand Fig. 4) and discloses that a varying number of applicators can be used (see Sand para. 0031) and as such, use of five applicators would result in 30 columns and 10 rows.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Benedict device’s plural lights to be arranged as an array and include 30 columns and 10 rows, as taught/suggested by Sand, in order to provide a desired number and pattern of light emitters to a target area of the user’s body.

Claims 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Jones, Trapp, Kariguddaiah, Wu, and Sand as applied to claims 5 and 11 above, and further in view of Jay (2005/0045189).
Regarding claims 6 and 12, the modified Benedict device includes a timer to control activation of the plurality of lights in a pulsed manner (see Benedict para. 0024, timer 43), but is silent as to explicitly emitting the light for one second after every four seconds; however, Jay teaches a similar device which includes emitting light in pulses and includes adjustability to all parameters of the pulsed light (see para. 0136) and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Benedict device’s timer to be adjustable, as taught by Jay, and to choose pulse shape to be one second pulse every four seconds to provide a desired pulsed pattern of light therapy.
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Jones, Trapp, and Kariguddaiah as applied to claim 14 above, and further in view of Jay.
Regarding claim 15, the modified Benedict method includes a timer (see Benedict para. 0024, timer 43), but is silent as to emitting the light for one second after every four seconds; however, Jay teaches a similar device which includes emitting light in pulses and includes adjustability to all parameters of the pulsed light (see para. 0136) and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Benedict method’s timer to be adjustable, as taught by Jay, and to choose pulse shape to be one second pulse every four seconds to provide a desired pulsed pattern of light therapy.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Jones, Trapp, Kariguddaiah, and Jay as applied to claim 15 above, and further in view of Wu.
Regarding claim 16, the modified Benedict method is silent as to further including a switch to enable activation of the plurality of lights to emit light at the wavelength; however, Wu teaches a similar device which includes a switch to enable activation of the plurality of lights to emit light at the wavelength (see Wu para. 0040). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Benedict method to include a switch, as taught by Wu, in order to provide the required controller/switches to control operation of the device.

Regarding claim 18, the modified Benedict method includes generating vibration simultaneously with emission of the light at the at least one selected area (see Jones para. 0095, 0222, and 0244 for example).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Jones, Trapp, and Kariguddaiah as applied to claim 1 above, and further in view of Vandenbelt et al. (2013/0131559).
Regarding claim 19, the modified Benedict device is silent as to further including a switch controller electrically coupled to the plurality of lights and to the vibration generating module to control the lights and vibration module to be operated in a plurality of modes which include a light mode with only the plurality of lights being activated, a vibration mode where only the vibration module is activated, and a light and vibration mode where both the lights and the vibration generating module are activated simultaneously and at different times; however, Vandenbelt teaches a similar device which includes a switch controller coupled to lights and vibration generator to control the mode which includes light mode with only light activated, vibration mode with only vibration activated, and both light and vibration (see Vandenbelt para. 0025, switch controller 28, see also abstract).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Benedict device to include a switch controller for operating in light, vibration, and light and vibration modes, as taught by Vandenbelt, in order to provide the ability to control the device and to provide desired patterns of therapy (light and/or vibration).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Jones, Trapp, and Kariguddaiah as applied to claim 1 above, and further in view of Hess (2017/0266030).
Regarding claim 20, the modified Benedict device is silent as to further including a looped fabric strip defining a handle of the flexible wrap and is detachably attached to an outer surface of the wrap at opposite ends; however, Hess teaches a similar flexible wrap device which includes a looped fabric strip defining a handle of the flexible wrap and is detachably attached to an outer surface of the wrap at opposite ends (see Hess Fig. 1-3, para. 0052, 0067; looped fabric strip being either one of or defined by all of elements 30a, b; 31a,b; 32a,b; detachable via 33a,b and capable of being a gasped and thus defining a handle).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Benedict device to include the looped fabric strip, as taught by Hess, in order to provide the ability to provide tension to the wrap connected to the user and which material provides breathability (see Hess para. 0052 and 0067 for example).

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Darm et al. (2009/0177253), Brawn (2012/0148975), and Pignatelli et al. (2014/0303692) are all related to light/LED therapy devices to treat a user/patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/COLIN W STUART/Primary Examiner, Art Unit 3785